DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1 - 21 in the reply filed on 01/07/2021 is acknowledged.
Claim 22 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/07/2021.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 3, 5 – 8, and 15 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Licht (US 20170095922 A1) (cited in IDS).
Regarding claim 1, Licht discloses an articulable wrist (device having articulating joints) (abstract) for an end effector, comprising: 
a distal linkage (see annotated Fig. 10) provided at a distal end (see annotated Fig. 10) of the articulable wrist (see annotated Fig. 10); 
a proximal linkage (see annotated Fig. 10) provided at a proximal end (see annotated Fig. 10) of the articulable wrist (see annotated Fig. 10); 
a central channel (see annotated Fig. 10) cooperatively defined by the distal and proximal linkages (see annotated Fig. 10) and extending between the distal and proximal ends (see annotated Fig. 10); 
a flexible member (cable management guide) (see annotated Fig. 10) arranged within the central channel (see annotated Fig. 10); and 
one or more stiffening members (spacers 2111) arranged within the flexible member (cable management guide) (see annotated Fig. 10) (paragraph [0154] and Fig. 21H) and extending at least partially between the first and second ends (Examiner’s note: spacers 2111 extend through the cable management guide, which extends through the first and second end – paragraph [0154]), wherein the one or more stiffening members (spacers 2111) increase a stiffness of the flexible member and the articulable wrist against bending (Examiner’s note: spaces 2111 adds stiffness to the cable management by filling in the radial spaces – paragraph [0154]).
Annotated Figure 10 of Licht

    PNG
    media_image1.png
    557
    790
    media_image1.png
    Greyscale

Regarding claim 2, Licht discloses further comprising one or more conduits (individual cable management guides 2121) defined in the flexible member (cable management guide) (see annotated Fig. 10) to receive one or more central actuation members (actuation member 2107) extending through the flexible member (cable management guide) (see annotated Fig. 10) (Examiner’s note: looking at Fig. 21H the individual cable management guides forms conduits in which the actuation members extend through).
Regarding claim 3
Regarding claim 6, Licht discloses wherein at least one of the one or more stiffening members (spacers 2111) is positioned offset from a central axis of the flexible member (cable management guide) (see annotated Fig. 10) (Examiner’s note: looking at Fig. 21H the spacers are offset from the central axis).
Regarding claim 7, Licht discloses wherein the one or more stiffening members (spacers 2111) are selectively arranged to augment a stiffness of the flexible member (cable management guide) (see annotated Fig. 10) in a predetermined deflection direction (paragraph [0154]).
Regarding claim 8, Licht discloses wherein the one or more stiffening members (spacers 2111) exhibit a circular or polygonal cross-section (Examiner’s note: looking at Fig. 21H the lower spacer has circular cross section and the upper spacer has a polygonal cross section).
Regarding claim 15
Regarding claim 1, (an alternate embodiment- Fig 21C) Licht discloses an articulable wrist (device having articulating joints) (abstract) for an end effector, comprising: 
a distal linkage (see annotated Fig. 10) provided at a distal end (see annotated Fig. 10) of the articulable wrist (see annotated Fig. 10); 
a proximal linkage (see annotated Fig. 10) provided at a proximal end (see annotated Fig. 10) of the articulable wrist (see annotated Fig. 10); 
a central channel (see annotated Fig. 10) cooperatively defined by the distal and proximal linkages (see annotated Fig. 10) and extending between the distal and proximal ends (see annotated Fig. 10); 
a flexible member (cable management guide) (see annotated Fig. 10) arranged within the central channel (see annotated Fig. 10); and 
one or more stiffening members (spacers 2111) arranged within the flexible member (cable management guide) (see annotated Fig. 10) (paragraph [0154] and Fig. 21C) and extending at least partially between the first and second ends (Examiner’s note: spacers 2111 extend through the cable management guide, which extends through the first and second end – paragraph [0154]), wherein the one or more stiffening members (spacers 2111) increase a stiffness of the flexible member and the articulable wrist against bending (Examiner’s note: spaces 2111 adds stiffness to the cable management by filling in the radial spaces – paragraph [0154]).
Annotated Figure 10 of Licht

    PNG
    media_image1.png
    557
    790
    media_image1.png
    Greyscale


Regarding claim 5, (the alternate embodiment – Fig. 21C) Licht discloses wherein at least one of the one or more stiffening members (spacers 2111) extends along a central axis of the flexible member (cable management guide) (see annotated Fig. 10) (Examiner’s note: looking at Fig. 21C the spacer 2111 extends along the central axis).
Regarding claim 16, Licht discloses a surgical tool (articulating medical device) (abstract), comprising: 
a drive housing (tool frame 525) (paragraph [0173] and Fig. 32); 
an elongate shaft (tool shaft 526) that extends from the drive housing (tool frame 525) (paragraph [0173]); 
an end effector (see annotated Fig. 10) arranged at an end of the elongate shaft (tool shaft 526) (paragraph [0173] and Fig. 32); 
an articulable wrist (articulation 583) that interposes the end effector and the elongate shaft (see annotated Fig. 10), 
the articulable wrist (see annotated Fig. 10) including: 
a distal linkage (see annotated Fig. 10) provided at a distal end (see annotated Fig. 10) of the articulable wrist (see annotated Fig. 10); 
a proximal linkage (see annotated Fig. 10) provided at a proximal end (see annotated Fig. 10) of the articulable wrist (see annotated Fig. 10); 
a central channel (see annotated Fig. 10) cooperatively defined by the distal and proximal linkages (see annotated Fig. 10) and extending between the distal and proximal ends (see annotated Fig. 10); 
a flexible member (cable management guide) (see annotated Fig. 10) arranged within the central channel (see annotated Fig. 10); and 
one or more stiffening members (spacers 2111) arranged within the flexible member (cable management guide) (see annotated Fig. 10) (paragraph [0154] and Fig. 21H) and extending at least partially between the first and second ends (Examiner’s note: spacers 2111 extend through the cable management guide, which extends through the first and second end – paragraph [0154]), wherein the one or more stiffening members (spacers 2111) increase a stiffness of the flexible member and the articulable wrist against bending (Examiner’s note: spaces 2111 adds 
one or more central actuation members (actuation members 2107) extending from the drive housing (tool frame 525) and through the flexible member (cable management guide) via one or more conduits (single cable management guide) (Fig. 21H) defined in the flexible member (cable management guide).
Annotated Figure 10 of Licht

    PNG
    media_image1.png
    557
    790
    media_image1.png
    Greyscale

Regarding claim 17, Licht discloses wherein the flexible member (cable management guide) (see annotated Fig. 10) exhibits a circular, multi-lobed, or polygonal 
Regarding claim 19, Licht discloses wherein at least one of the one or more stiffening members (spacers 2111) is positioned offset from a central axis of the flexible member (cable management guide) (see annotated Fig. 10) (Examiner’s note: looking at Fig. 21H the spacers are offset from the central axis).
Regarding claim 20, Licht discloses wherein the one or more stiffening members (spacers 2111) exhibit a circular or polygonal cross-section (Examiner’s note: looking at Fig. 21H the lower spacer has circular cross section and the upper spacer has a polygonal cross section).
Regarding claim 16, (an alternate embodiment – Fig. 21C) Licht discloses a surgical tool (articulating medical device) (abstract), comprising: 
a drive housing (tool frame 525) (paragraph [0173] and Fig. 32); 
an elongate shaft (tool shaft 526) that extends from the drive housing (tool frame 525) (paragraph [0173]); 
an end effector (see annotated Fig. 10) arranged at an end of the elongate shaft (tool shaft 526) (paragraph [0173] and Fig. 32); 
an articulable wrist (articulation 583) that interposes the end effector and the elongate shaft (see annotated Fig. 10), 
the articulable wrist (see annotated Fig. 10) including: 
a distal linkage (see annotated Fig. 10) provided at a distal end (see annotated Fig. 10) of the articulable wrist (see annotated Fig. 10); 
a proximal linkage (see annotated Fig. 10) provided at a proximal end (see annotated Fig. 10) of the articulable wrist (see annotated Fig. 10); 
a central channel (see annotated Fig. 10) cooperatively defined by the distal and proximal linkages (see annotated Fig. 10) and extending between the distal and proximal ends (see annotated Fig. 10); 
a flexible member (cable management guide) (see annotated Fig. 10) arranged within the central channel (see annotated Fig. 10); and 
one or more stiffening members (spacers 2111) arranged within the flexible member (cable management guide) (see annotated Fig. 10) (paragraph [0154] and Fig. 21C) and extending at least partially between the first and second ends (Examiner’s note: spacers 2111 extend through the cable management guide, which extends through the first and second end – paragraph [0154]), wherein the one or more stiffening members (spacers 2111) increase a stiffness of the flexible member and the articulable wrist against bending (Examiner’s note: spaces 2111 adds stiffness to the cable management by filling in the radial spaces – paragraph [0154]); and 
one or more central actuation members (actuation members 2107) extending from the drive housing (tool frame 525) and through the flexible member (cable management guide) via one or more conduits (Examiner’s note: the lumen of the cable management guide is divided into two conduits, a left conduit and a right conduit, whereby the actuation 
Annotated Figure 10 of Licht

    PNG
    media_image1.png
    557
    790
    media_image1.png
    Greyscale

Regarding claim 18, (the alternate embodiment – Fig. 21C) Licht discloses wherein at least one of the one or more stiffening members (spacers 2111) extends along a central axis of the flexible member (cable management guide) (see annotated Fig. 10) (Examiner’s note: looking at Fig. 21C the spacer 2111 extends along the central axis).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 4, 9, 10, 14, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Licht (US 20170095922 A1) (cited in IDS) as applied to claims 1 and 16 above, and further in view of Padilla (US 20180272108 A1).
Regarding claim 4, Licht discloses the device of claim 1 above.
However, Licht is silent regarding the material that the stiffening members are made of.
As to the above, Padilla teaches, in the same field of endeavor, a catheter with improved articulation comprising one or more stiffening members (support member 50), wherein the one or more stiffening members (support member 50) increases a stiffness of a flexible member (catheter body 12) (paragraph [0066]); and further wherein the one or more stiffening members are made of a material selected from a group consisting of nickel, titanium, stainless steel, graphite epoxy, a composite material, nylon, polyetheretherketone, a thermoplastic polyurethane, a thermoplastic elastomer, and any combination thereof (Examiner’s note: the support member 50 is made up of nitinol, for the purpose of having a material with excellent shape memory and strength, which aids in stiffness – paragraphs [0064 – 0066]).
Regarding claims 9 and 10, Licht discloses the device of claim 1 above.
However, Licht is silent regarding wherein (i) (claim 9) at least one of the one or more stiffening members (spacers 2111) exhibits a rectangular cross-section having a height that is larger than a width; and (ii) (claim 10) wherein two of the one or more 
As to the above, Padilla teaches, in the same field of endeavor, a catheter with improved articulation comprising one or more stiffening members (support member 50), wherein the one or more stiffening members (support member 50) increases a stiffness of a flexible member (catheter body 12) (paragraph [0066]); and wherein at least one or more stiffening members (support member 50) exhibits a rectangular cross-section (rectangular cross – section) having a height that is larger than a width (Fig. 13C) for the purpose of reducing the risk of rotation of the support member, and improving contraction characteristics (paragraphs [0067 – 0069]). 
It should be noted that modification made here is such that both of the spacers of Licht (Fig. 21H) are modified to be the rectangular shape of the support member 50 of Padilla. It should also be noted that the cable management guide is coaxial to the spacers, and thusly the spacers are coaxially aligned with the central axis.
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the spacers of Licht to be rectangular in shape, as taught by Padilla, for the purpose of reducing the risk of rotation of the support member, and improving contraction characteristics.
Regarding claim 14 and 21, the combination of Licht and Padilla teaches the device above, and the combination further teaches wherein the one or more stiffening members (spacers 2111 modified to be rectangular in shape as taught by Padilla) are arranged such that a stiffness of the flexible member (cable management guide) (see annotated Fig. 10) in a first plane (width dimension) of articulation is different than a .
Allowable Subject Matter
Claims 11 – 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art alone or in combination fails to disclose or make obvious (claim 1 and 16) an articulable wrist for an end effector comprising a distal linkage, a proximal linkage and a central channel running through the distal and proximal linkages; a flexible member within the central channel, and one or more stiffening members arranged within the flexible member. The wrist further including (claim 11) wherein two of the stiffening members have a rectangular cross-sectional shape (with a height larger than a width), and wherein one of the rectangular stiffening members is oriented along a horizontal plane, and the second rectangular stiffening member is oriented along a vertical plane. The wrist alternately including (claims 12 – 13) wherein the flexible member provides one or more lobes around the periphery of the flexible member, and at least one of the one or more stiffening members is positioned within one of the lobes.
The closest prior art, Licht (cited above), a distal linkage (see annotated Fig. 10) provided at a distal end (see annotated Fig. 10) of the articulable wrist (see annotated Fig. 10); a proximal linkage (see annotated Fig. 10) a central channel (see annotated Fig. 10) extending between the distal and proximal ends (see annotated Fig. 10); a flexible member (cable management guide) (see annotated Fig. 10) arranged within the (claim 11) two of the stiffening members have a rectangular cross-sectional shape (with a height larger than a width), and wherein one of the rectangular stiffening members is oriented along a horizontal plane, and the second rectangular stiffening member is oriented along a vertical plane. Furthermore, and alternately Licht does not disclose or make obvious (claims 12 – 13) wherein the flexible member provides one or more lobes around the periphery of the flexible member, and at least one of the one or more stiffening members is positioned within one of the lobes. It would not have been obvious to modify the cables of Licht such that they were oriented in the desired planes or placed within one or more lobes around the periphery of the flexible member because there is no motivation to do so; and modifying the cables / the flexible member of Licht to read on the missing structure could render the device in operable for its intended purpose.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Tegg (US 20130296780 A1) (cited in IDS) teaches a flexible sleeve comprising a rectangular stiffening member.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew P. Restaino whose telephone number is (571)272-4748.  The examiner can normally be reached on Mon - Fri 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIC Rosen can be reached on (571) 270-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/GEORGE J ULSH/Primary Examiner, Art Unit 3771